                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

RAYMOND LAUTH,

      Plaintiff,                                  Case No. 18-cv-13912
                                                  Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

   ORDER (1) GRANTING DEFENDANT’S MOTION FOR SUMMARY
 JUDGMENT (ECF #16) AND (2) DENYING PLAINTIFF’S MOTION FOR
                SUMMARY JUDGMENT (ECF #12)

      In this action, Plaintiff Raymond Lauth challenges the denial of his

application for disability insurance benefits. (See Compl., ECF No. 1.) Lauth and

Defendant Commissioner of Social Security have now filed cross-motions for

summary judgment. (See Motions, ECF Nos. 12, 16)

      On October 31, 2019, the assigned Magistrate Judge issued a Report and

Recommendation in which she recommended that the Court grant the

Commissioner’s motion and deny Lauth’s motion (the “R&R”). (See R&R, ECF No.

17.) At the conclusion of the R&R, the Magistrate Judge informed the parties that

if they wanted to seek review of her recommendation, they needed to file specific

objections with the Court within fourteen days. (See id., PageID.1189-1190.)


                                        1
      Lauth has not filed any objections to the R&R. The failure to object to an

R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). In addition, the failure to file objections

to an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because Lauth has failed to file any objections to the R&R, IT

IS HEREBY ORDERED that the Magistrate Judge’s recommendation to grant the

Commissioner’s Motion for Summary Judgment and deny Lauth’s Motion for

Summary Judgment is ADOPTED.

      IT IS FURTHER ORDERED that (1) the Commissioner’s Motion for

Summary Judgment (ECF No. 16) is GRANTED and (2) Lauth’s Motion for

Summary Judgment (ECF No. 12) is DENIED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: December 9, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on December 9, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
                                         2
